Exhibit 10.1

 

Name: [—] Number of Restricted Stock Units subject to Award: [—] Date of Grant:
[—]

TRINSEO S.A.

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Trinseo S.A. (the
“Company”) to the undersigned (the “Grantee”) pursuant to the Trinseo S.A. 2014
Omnibus Incentive Plan (as amended from time to time, the “Plan”), which is
incorporated herein by reference.

1. Grant of Restricted Stock Units. On the date of grant set forth above (the
“Grant Date”) the Company granted to the Grantee an award consisting of the
right to receive, on the terms provided herein and in the Plan, one share of
Stock with respect to each Restricted Stock Unit forming part of the Award, in
each case, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

The grant of the Restricted Stock Units is a one-time benefit and does not
create any contractual or other right for the Grantee to receive a grant of
restricted stock units or benefits in lieu of restricted stock units in the
future.

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.

3. Vesting, etc.

 

  (a) The Award shall vest [—] (“Vesting Date”), subject to the Grantee’s
continued Employment with the Company through such date. Except as provided in
sections (b) and (c) below, if the Grantee’s Employment with the Company
terminates for any reason prior to the Vesting Date, the Award will be
automatically and immediately forfeited upon such termination.

 

  (b) If the Grantee’s Employment terminates due to his or her Retirement (as
defined below) or death or is terminated by the Company other than for Cause or
due to his or her Permanent Disability, in each case, prior to the Vesting Date,
the Award, to the extent then outstanding, will be treated as follows:

 

  i.

If the Grantee’s Employment terminates as a result of the Grantee’s Retirement
(as defined below), upon such termination the Award will vest in an amount equal
to (A) the total number of



--------------------------------------------------------------------------------

  Restricted Stock Units subject to the Award that the Grantee would have vested
in had the Grantee remained in continuous Employment through the Vesting Date,
multiplied by (B) a fraction, the numerator of which is the number of full
months occurring between the Grant Date and the date of Grantee’s Retirement,
and the denominator of which is thirty-six (36). For purposes hereunder,
“Retirement” means a retirement from active Employment after the Grantee has
attained age 55 with at least 10 years of continuous service with the Company,
or its predecessor entity, The Dow Chemical Company, or any of its subsidiaries,
or as defined in the Grantee’s employment or other agreement with the Company.

 

  ii. If the Grantee’s Employment is terminated due to his or her death or by
the Company due to his or her Permanent Disability, upon such termination, the
Award will immediately vest in full as to the total number of Restricted Stock
Units subject to the Award.

 

  iii. If the Grantee’s Employment is terminated by the Company other than for
Cause in connection with a restructuring or redundancy, as determined by the
Company, upon such termination, the Award will vest in an amount equal to
(A) the total number of Restricted Stock Units subject to the Award that the
Grantee would have vested in had the Grantee remained in continuous Employment
through the Vesting Date, multiplied by (B) a fraction, the numerator of which
is the number of full months occurring between the Grant Date and the Grantee’s
date of Employment termination, and the denominator of which is thirty-six (36).

 

  (c) If, within the twenty-four (24)-month period following the occurrence of a
Change in Control (as defined below), the Grantee’s Employment is terminated by
the Company other than for Cause or, if the Grantee is otherwise subject to an
effective employment or other individual agreement with the Company that
provides the Grantee with the ability to terminate his or her employment for
“good reason,” by the Grantee for “good reason” (with such term having the
meaning ascribed thereto in the employment or other individual agreement, if
any, between the Grantee and the Company for so long as such agreement is in
effect), upon such termination and in lieu of the treatment provided for in
Section 3(b)(iii) above, the Award, to the extent then outstanding, will
immediately vest in full as to the total number of Restricted Stock Units
subject to the Award.

 

  i. For purposes of this Agreement, “Change in Control” means the first to
occur of any of the following events:

 

  1.

an event in which any “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of

 

-2-



--------------------------------------------------------------------------------

  1934 (the “1934 Act”) (other than (A) the Company, (B) any subsidiary of the
Company, (C) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of any subsidiary of the Company, and (D) any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the “beneficial owner” (as defined in Section 13(d) of the 1934
Act), together with all affiliates and associates (as such terms are used in
Rule 12b-2 of the General Rules and Regulations under the 1934 Act) of such
person, directly or indirectly, of securities of the Company representing 40% or
more of the combined voting power of the Company’s then outstanding securities;

 

  2. the consummation of the merger or consolidation of the Company with any
other company, other than (i) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (1) of this definition) securities of the Company or the
surviving entity of such merger or consolidation representing 50% or more of the
combined voting power of the securities of the Company or the surviving entity
of such merger or consolidation; or

 

  3. the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, to the extent any amount constituting
“nonqualified deferred compensation” subject to Section 409A would become
payable under the Award by reason of a Change in Control, it shall become
payable only if the event or circumstances constituting the Change in Control

 

-3-



--------------------------------------------------------------------------------

would also constitute a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the Company’s
assets, within the meaning of subsection (a)(2)(A)(v) of Section 409A and the
Treasury Regulations thereunder.

4. Delivery of Stock. The Company shall, as soon as practicable upon the vesting
of the Restricted Stock Units or any portion thereof as provided in
Section 3(a), (b) or (c) of this Agreement (but in no event later than thirty
(30) days following the date on which such Restricted Stock Units, or any
portion thereof, vest) effect delivery of the Stock with respect to such vested
Restricted Stock Units, or any portion thereof, to the Grantee (or, in the event
of the Grantee’s death, to the Grantee’s beneficiary, which for purposes
hereunder shall be (a) if permitted by the Administrator, the person(s) who has
been designated by the Grantee in writing in a form and manner acceptable to the
Administrator to receive the Award in the event of the Grantee’s death or (b) in
the event no beneficiary designation has been made by the Grantee, the Grantee’s
estate). No Stock will be issued pursuant to this Award unless and until all
legal requirements applicable to the issuance or transfer of such Stock have
been complied with to the satisfaction of the Administrator, including, for the
avoidance of doubt to the extent required by Luxembourg law, the payment by the
Grantee to the Company of an amount in cash equal to the aggregate par value of
the shares of Stock to be delivered in respect of the vested Restricted Stock
Units on, or within thirty (30) days of, the vesting of the Restricted Stock
Units. Based on the par value of the Company’s Stock on the Grant Date of
$.01/share and the number of Restricted Stock Units subject to this Award, the
expected amount the Grantee would be required to pay is $[—] ($.01 x [—]
shares). The actual amount the Grantee will be required to pay will be
determined at the time that the Award vests.

5. Dividends; Dividend Equivalents; Other Rights. The Award shall not be
interpreted to bestow upon the Grantee any equity interest or ownership in the
Company or any Affiliate prior to the date on which the Company delivers shares
of Stock to the Grantee (if any). The Grantee is not entitled to vote any shares
of Stock by reason of the granting of this Award or to receive or be credited
with any dividends declared and payable on any share of Stock prior to the date
on which any such share is delivered to the Grantee hereunder. The Grantee shall
have the rights of a shareholder only as to those shares of Stock, if any, that
are actually delivered under this Award. The Company shall not provide any
dividend equivalent payments to the Grantee in connection with the Award.

6. Forfeiture; Recovery of Compensation. By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights (and those of any
permitted transferee) under the Award or to any Stock acquired under the Award
or any proceeds from the disposition thereof, are subject to Section 6(a)(5) of
the Plan (including any successor provision). Nothing in the preceding sentence
shall be construed as limiting the general application of Section 11 of this
Agreement.

 

-4-



--------------------------------------------------------------------------------

7. Nontransferability. Neither the Award nor the Restricted Stock Units may be
transferred except at death in accordance with Section 6(a)(3) of the Plan.

8. Responsibility for Taxes & Withholding. Regardless of any action the Company
or any of its Affiliates takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Company or any of its Affiliates. The
Grantee further acknowledges that the Company and/or its Affiliates (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect to the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Stock upon settlement of the Restricted Stock Units, the subsequent
sale of Stock acquired pursuant to such issuance and the receipt of any
dividends and/or dividend equivalents; and (b) do not commit to and are under no
obligation to structure the terms of any Award to reduce or eliminate Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Grantee
acknowledges that Company and/or its Affiliates may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Affiliates to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Affiliates, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from the Grantee’s wages/salary or other cash compensation paid
to the Grantee by the Company and/or its Affiliates; or

(ii) withholding from proceeds of the Stock acquired upon vesting/settlement of
the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on Grantee’s behalf pursuant to this
authorization); or

(iii) withholding in Stock to be issued upon vesting/settlement of the
Restricted Stock Units.

To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Grantee is deemed to have been issued the full number of shares of
Stock attributable to the vested Restricted Stock Units, notwithstanding that a
number of share are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.

 

-5-



--------------------------------------------------------------------------------

The Grantee shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that will not for any reason be satisfied by the means previously described. The
Company may refuse to issue or deliver the Stock or the proceeds of the sale of
Stock if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.

By accepting this grant of Restricted Stock Units, the Grantee expressly
consents to the methods of withholding Tax-Related Items by the Company and/or
its Affiliates as set forth herein, including the withholding of Stock and the
withholding from the Grantee’s wages/salary or other amounts payable to the
Grantee. All other Tax-Related Items related to the Restricted Stock Units and
any Stock delivered in satisfaction thereof are the Grantee’s sole
responsibility.

9. Other Tax Matters.

 

  (a) The Grantee expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” under U.S. federal tax laws with respect to the Award.

 

  (b) If, at the time of the Grantee’s termination of employment, the Grantee is
a “specified employee,” as defined below, to the extent required by
Section 409A, any and all amounts payable on account of the Grantee’s separation
from service that constitute deferred compensation and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon the Grantee’s death. For purposes of
this Agreement, all references to “termination of employment” and correlative
phrases shall be construed to require a “separation from service” (as defined in
Treasury Regulations section 1.409A-1(h) after giving effect to the presumptions
contained therein), and the term “specified employee” means an individual
determined by the Company to be a specified employee under Treasury Regulation
section 1.409A-1(i). Each payment made under this Agreement shall be treated as
a separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

10. Effect on Employment. Neither the grant of the Restricted Stock Units, nor
the delivery of Stock upon vesting of any portion thereof, will give the Grantee
any right to be retained in the employ or service of the Company or any of its
Affiliates, affect the right of the Company or any of its Affiliates to
discharge or discipline such Grantee at any time, or affect any right of such
Grantee to terminate his or her Employment at any time.

 

-6-



--------------------------------------------------------------------------------

11. Acknowledgements. By accepting the Award, the Grantee agrees to be bound by,
and agrees that the Award and the Restricted Stock Units are subject in all
respects to, the terms of the Plan. The Grantee further acknowledges and agrees
that (i) this Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument, (ii) this agreement may be executed and exchanged using
facsimile, portable document format (PDF) or electronic signature, which, in
each case, shall constitute an original signature for all purposes hereunder and
(iii) such signature by the Company will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Grantee.

12. Authorization to Release and Transfer Necessary Personal Information. The
Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data by and among,
as applicable, the Company and the Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company and the Affiliates may hold
certain personal information about the Grantee including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of Restricted Stock Units and/or Stock held and
the details of all Restricted Stock Units or any other entitlement to Stock
awarded, cancelled, vested, unvested or outstanding for the purpose of
implementing, administering and managing the Grantee’s participation in the Plan
(the “Data”). The Grantee understands that the Data may be transferred to the
Company or any of the Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Grantee’s country or elsewhere, and that any recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Grantee’s country. The Grantee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative. The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the sole purpose of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party assisting with
the administration of Restricted Stock Units under the Plan or with whom Stock
acquired pursuant to the vesting of the Restricted Stock Units or cash from the
sale of such Stock may be deposited. Furthermore, the Grantee acknowledges and
understands that the transfer of the Data to the Company or the Affiliates or to
any third parties is necessary for his or her participation in the Plan. The
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Grantee understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein by
contacting his or her local human resources representative in writing. The
Grantee further acknowledges that withdrawal of consent may affect his or her
ability to vest in or realize benefits from the Restricted Stock Units, and his
or her ability to participate in the

 

-7-



--------------------------------------------------------------------------------

Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Grantee understands that he or she may contact his or
her local human resources representative.

13. Electronic Delivery and Execution. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Grantee understands that, unless revoked by the Grantee by giving written notice
to the Company pursuant to the Plan, this consent will be effective for the
duration of the Agreement. The Grantee also understands that he or she will have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be affected by a third party engaged by the Company to provide
administrative services related to the Plan.

14. Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Restricted Stock Unit grant and the Stock acquired under the Plan shall be
subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Grantee’s country of residence (and country of
employment, if different).

15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

[Signature page follows.]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

TRINSEO S.A. By:

 

Name: Title:

Dated:

Acknowledged and Agreed:

 

By

 

[Grantee’s Name]



--------------------------------------------------------------------------------

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO RESTRICTED STOCK UNIT AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Grantee’s Restricted Stock Unit Award for all
Grantees that reside and/or work outside of the United States.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2015. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Country Appendix as the only source of information relating to the
consequences of the Grantee’s participation in the Plan because the information
may be out of date at the time that the Restricted Stock Units vest, or Stock is
delivered in settlement of the Restricted Stock Units, or the Grantee sells any
Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Affiliates, nor the Administrator is in a position to assure the Grantee of a
particular result. Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation.

Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language. The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Restricted Stock Unit Award, be drawn up in English.
If the Grantee has received this Agreement, the Plan or any other rules,
procedures, forms or documents related to the Restricted Stock Unit Award
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

Repatriation; Compliance with Laws. The Grantee agrees, as a condition of the
grant of the Restricted Stock Unit Award, to repatriate all payments
attributable to the Award and/or cash acquired under the Plan (including, but
not limited to, dividends, dividend equivalents, and any



--------------------------------------------------------------------------------

proceeds derived from the sale of the Stock acquired pursuant to the Agreement)
in accordance with all foreign exchange rules and regulations applicable to the
Grantee. The Company and the Administrator reserve the right to impose other
requirements on the Grantee’s participation in the Plan, on the Restricted Stock
Units and on any Stock acquired or cash payments made pursuant to the Agreement,
to the extent the Company, its Affiliates or the Administrator determines it is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Finally, the Grantee agrees to take any and all actions as may be required to
comply with the Grantee’s personal legal and tax obligations under all laws,
rules and regulations applicable to the Grantee.

Commercial Relationship. The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Award grant does not constitute an
employment relationship between the Grantee and the Company. The Grantee has
been granted Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Company’s Affiliate that employs the
Grantee, and the Company’s Affiliate the Grantee’s sole employer. Based on the
foregoing, (a) the Grantee expressly recognizes the Plan and the benefits the
Grantee may derive from participation in the Plan do not establish any rights
between the Grantee and the Affiliate that employs the Grantee, (b) the Plan and
the benefits the Grantee may derive from participation in the Plan are not part
of the employment conditions and/or benefits provided by the Affiliate that
employs the Grantee, and (c) any modifications or amendments of the Plan by the
Company or the Administrator, or a termination of the Plan by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Grantee’s employment with the Affiliate that employs the Grantee.

Private Placement. The grant of the Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Restricted Stock Unit Award is not subject to
the supervision of the local securities authorities.

Additional Acknowledgements. The GRANTEE also acknowledges and agrees to the
following:

 

  •   The grant of the Restricted Stock Unit Award is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Awards or benefits in lieu of the Award even if Awards have been granted
repeatedly in the past.

 

  •   The future value of the Stock is unknown and cannot be predicted with
certainty.

 

  •   No claim or entitlement to compensation or damages arises from the
forfeiture of the Award or any of the Restricted Stock Units, the termination of
the Plan, or the diminution in value of the Restricted Stock Units or Stock, and
the Grantee irrevocably releases the Company, its Affiliates, the Administrator
and their affiliates from any such claim that may arise.



--------------------------------------------------------------------------------

  •   None of the Company, its Affiliates, nor the Administrator is providing
any tax, legal or financial advice or making any recommendations regarding the
Grantee’s participation in the Plan, the grant, vesting or settlement of the
Grantee’s Restricted Stock Units, or the Grantee’s acquisition or sale of the
Stock delivered in settlement of the Restricted Stock Units. The Grantee is
hereby advised to consult with his own personal tax, legal and financial
advisors regarding his participation in the Plan before taking any action
related to the Plan.

Notifications Applicable To Brazil

Exchange Control Information. If the Grantee is resident or domiciled in Brazil,
the Grantee will be required to submit annually a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Restricted Stock Units and Stock.

Notifications Applicable To Czech Republic

Exchange Control Information. The Czech National Bank may require the Grantee to
fulfill certain notification duties in relation to the acquisition of Stock and
the opening and maintenance of a foreign account. However, because exchange
control regulations change frequently and without notice, the Grantee should
consult his or her personal legal advisor prior to the vesting of the Awards and
the subsequent sale of Stock to ensure compliance with current regulations. The
Grantee is responsible for complying with any applicable Czech exchange control
laws.

Notifications Applicable To France

Use of English Language. Les parties reconnaissent avoir exigé la rédaction en
anglais de la présente convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relativement à ou suite à la présente convention.

Notifications Applicable To Germany

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Grantee uses a German bank
to transfer a cross-border payment in excess of €12,500 in connection with the
sale of the Stock acquired under the Plan, the bank will make the report for the
Grantee.



--------------------------------------------------------------------------------

Terms and Conditions Applicable to Hong Kong

Warning: The Restricted Stock Unit Award and any Stock issued pursuant to the
settlement of the Restricted Stock Units do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Company and its Affiliates. The Agreement, the Plan, and any rules, procedures,
forms or other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
nor have the documents been reviewed by any regulatory authority in Hong Kong.
The Award and any related documentation are intended only for the personal use
of each eligible employee of the Company or its Affiliates and may not be
distributed to any other person. If the Grantee is in any doubt about any of the
contents of the Agreement, the Plan, or any rules, procedures or forms, the
Grantee should obtain independent professional advice.

Settlement of Restricted Stock Units. In the event that any of the Restricted
Stock Units are settled within six months of the Grant Date, the Grantee agrees
that the Grantee (or his / her beneficiary) will not sell or otherwise dispose
of any such Shares prior to the six-month anniversary of the Grant Date.

Wages. The Restricted Stock Unit Award and Shares underlying the Restricted
Stock Unit Award do not form part of the Grantee’s wages for the purposes of
calculating any statutory or contractual payments under Hong Kong law.

Notifications Applicable To India

Exchange Control Information. The Grantee understands that he or she must
repatriate any proceeds from the sale of Stock and any cash dividends or
dividend equivalents acquired under the Plan to India and convert the proceeds
into local currency within 90 days of receipt. The Grantee will receive a
foreign inward remittance certificate (“FIRC”) from the bank where the Grantee
deposits the foreign currency. The Grantee should maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India or the
Grantee’s employer requests proof of repatriation. The Grantee is responsible
for complying with applicable exchange control laws in India.

Notifications Applicable to Indonesia

Exchange Control Information. If the Grantee remits funds (including proceeds
from the sale of Stock) into Indonesia, the Indonesian bank through which the
transaction is made will submit a report of the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a more detailed description of the transaction must be included in the
report and the Grantee may be required to provide information about the
transaction (e.g., the relationship between the Grantee and the transferor of
the funds, the source of the funds, etc.) to the bank in order for the bank to
complete the report.



--------------------------------------------------------------------------------

Notifications Applicable to Italy

Exchange Control Information. The Grantee is required to report in the Grantee’s
annual tax return: (a) any transfers of cash or Stock to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; (b) any foreign investments or
investments held outside of Italy at the end of the calendar year exceeding
€10,000 if such investments (including cash or Stock) may result in income
taxable in Italy; and (c) the amount of the transfers to and from abroad during
the calendar year which have had an impact on the Grantee’s foreign investments
or investments held outside of Italy. Under certain circumstances, the Grantee
may be exempt from the requirements under (a) above if the transfer or
investment is made through an authorized broker resident in Italy.

Notifications Applicable to the Netherlands

Securities Law Information. The Grantee should be aware of Dutch insider trading
rules which may impact the sale of Stock issued to the Grantee upon settlement
of the Restricted Stock Units. In particular, the Grantee may be prohibited from
effectuating certain transactions if the Grantee has inside information about
the Company. Under Article 5:56 of the Dutch Financial Supervision Act, anyone
who has “insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Insider
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Affiliate in the
Netherlands who has inside information as described herein. Given the broad
scope of the definition of inside information, certain employees working at the
Company’s Affiliate in the Netherlands may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when they have such inside information. If the Grantee is
uncertain whether the insider-trading rules apply to the Grantee, the Grantee
should consult his personal legal advisor.

Terms and Conditions Applicable to Spain

Nature of Award. In accepting the grant of Restricted Stock Units, the Grantee
acknowledges that he or she consents to participation in the Plan and has
received a copy of the Plan.

The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing basis. Consequently, the
Grantee understands that the Restricted Stock Units are granted on the
assumption and condition that the Restricted Stock Units and the Stock acquired
upon lapse of the restrictions relating to the Restricted Stock Units shall not
become a part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the



--------------------------------------------------------------------------------

Grantee understands that this grant would not be made to the Grantee but for the
assumptions and conditions referred to above; thus, the Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of Restricted
Stock Units shall be null and void.

Securities Law Information. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Plan or Restricted Stock Unit. The Plan, the
Agreement (including this Appendix) and any other documents evidencing the grant
of the Restricted Stock Units have not been, nor will they be, registered with
the Comisión Nacional del Mercado de Valores (the Spanish securities regulator),
and none of those documents constitutes a public offering prospectus.

Exchange Control Information. The acquisition, ownership and sale of Stock under
the Plan must be declared for statistical purposes to the Spanish Dirección
General de Comercio e Inversiones (the “DGCI”), the Bureau for Commerce and
Investments, which is a department of the Ministry of Economy and
Competitiveness. Generally, the declaration must be made in January for Stock
acquired or sold during (or owned as of December 31 of) the prior year. The
Grantee may also be required to declare any securities accounts (including
brokerage accounts held abroad) depending on the value of the transactions
during the relevant year or the balances in such accounts as of December 31 of
the relevant year.

When receiving foreign currency payments derived from the ownership of Stock
(i.e., dividends or sale proceeds) exceeding €50,000, the Grantee must inform
the financial institution receiving the payment of the basis upon which such
payment is made. The Grantee will need to provide the institution with the
following information: (i) the Grantee’s name, address, and tax identification
number; (ii) the name and corporate domicile of the Company; (iii) the amount of
the payment; the currency used; (iv) the country of origin; (v) the reasons for
the payment; and (vi) further information that may be required. After such
foreign currency payments are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000. If reporting is required, the Grantee
must file the report on form 720 by March 31 following the end of the relevant
year.

The Grantee is solely responsible for complying with any exchange control or
other reporting requirement that may apply to the Grantee as a result of
participation in the Plan, the acquisition and/or sale of the Stock and/or the
transfer of funds in connection with the award. The Grantee should consult his
or her legal advisor to confirm the current reporting requirements when he or
she acquires Stock, sells Stock and/or transfers any funds related to the Plan
to Spain.

Notifications Applicable to Switzerland

Securities Law Information. The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Neither this document nor any other
materials relating to the Plan constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations and neither
this document nor any other materials relating to the Plan may be publicly
distributed nor otherwise made publicly available in Switzerland.



--------------------------------------------------------------------------------

Terms and Conditions Applicable to Taiwan

Data Privacy. In addition to the consent to the collection, use and transfer of
Data as described in Section 12 of the Agreement, upon request of the Company or
an employing Affiliate, the Grantee agrees to provide any other executed data
privacy consent form (or any other agreements or consents that may be required
by the Company or the employing Affiliate) should the Company and/or the
employing Affiliate deem such agreement or consent necessary under applicable
data privacy laws, either now or in the future. The Grantee understands the he
or she will not be able to participate in the Plan if he or she fails to execute
any such consent or agreement.

Exchange Control Information. The Grantee may acquire and remit foreign currency
(including proceeds from the sale of Stock) up to US$5,000,000 per year without
justification. If the transaction amount is TWD500,000 or more in a single
transaction, the Grantee must submit a Foreign Exchange Transaction Form. If the
transaction amount is US$500,000 or more in a single transaction, the Grantee
must also provide supporting documentation to the satisfaction of the remitting
bank

Terms and Conditions Applicable to the United Kingdom

Tax Loan. Notwithstanding any provisions in the Agreement, if payment or
withholding of the income tax due in connection with the Restricted Stock Units
is not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax paid by the Grantee’s employer shall constitute a loan
owed to employer by the Grantee, effective as of the Due Date. The Grantee
acknowledges and agrees that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be
immediately due and repayable, and the Company or the Grantee’s employer may
recover it at any time thereafter by any of the means referred to the Agreement
or otherwise. Notwithstanding the foregoing, if the Grantee is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Grantee shall not be
eligible for a loan from the Company or the Grantee’s employer to cover the
income tax liability. In the event that the Grantee is a director or executive
officer of the Company and the income tax is not collected from or paid by the
Grantee by the Due Date, the payment of any uncollected income tax and employee
national insurance contributions (“NICs”) by the Grantee’s employer may
constitute a benefit to the Grantee (the “Tax Benefit”) on which additional
income tax and NICs will be payable. If the Grantee is a director or executive
officer of the Company, the Grantee will be responsible for paying and reporting
any income tax due on the Tax Benefit directly to HMRC under the self-assessment
regime, and the Grantee’s employer will hold the Grantee liable for the Tax
Benefit and the cost of any employee NICs due on the Tax Benefit that the
Company or the Grantee’s employer was obligated to pay and paid. The Company or
the Grantee’s employer (as applicable) may recover the Tax Benefit and the cost
of any such employee NICs from the Grantee at any time by any of the means
referred to in the Agreement.

**